Citation Nr: 0522707	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 30 percent evaluation 
for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned in June 2005, the 
veteran indicated that he had applied for and had been 
receiving benefits from the Social Security Administration 
(SSA).  Efforts to obtain any records pertaining to that 
claim have not been accomplished and neither the 
documentation nor the medical evidence used to arrive at a 
determination is of record.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

Accordingly, this case is REMANDED for the following action:   

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  After undertaking any additional 
development deemed necessary, the case 
should again be reviewed on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




